DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) and a submission, filed on 05/10/2022.

Response to Amendment
The amendment filed on 05/10/2022 is being entered. Claims 1, 4-11, 14-20 are pending. Claims 1, 4-6, 11, and 14-16 are currently amended. Claims 3 and 13 are cancelled. The amendments to claims overcome the rejection under 35 U.S.C. 103. However, responsive to the amendments to claims 6 and 16, a new rejection 35 U.S.C. 103 has been made. 

Claim Objections
Regarding claim 9, the claim recites in line 5 “the second patrol drone moves the preset patrol route”. Examiner believes this is typographical and that Applicant means “the second patrol drone moves to the preset patrol route”. 

Claim 19 has the same objection.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “patrol drone mover”, “scout drone mover” in claims 1, 4-11, 14-20, “role setting changer” in claims 7-9, and 17-19, and “masking image generator” in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-11, 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim limitation “patrol drone mover” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim, the disclosure recites that the “patrol drone mover” is software/hardware of the control system, but there is no specific structure (hardware, for example a processor/controller) that implements the software. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim limitation “scout drone mover” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim, the disclosure recites that the “scout drone mover” is software/hardware of the control system, but there is no specific structure (hardware, for example a processor/controller) that implements the software. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim limitation “role setting changer” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim, the disclosure recites that the “role setting changer” is software/hardware of the control system, but there is no specific structure (hardware, for example a processor/controller) that implements the software. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim limitation “masking image generator” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim, the disclosure recites that the “masking image generator” is software/hardware of the control system, but there is no specific structure (hardware, for example a processor/controller) that implements the software. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 6-9 and 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 6, lines 14-15 of the claim recites “ wherein the scout drone mover moves the scout drone to a position of the first patrol drone to operate the formation again with the first patrol drone”. In the claim it does not state where the scout drone is previously in formation with the first patrol drone, so it is unclear how the scout drone operates in the formation again.

Claims 7-9 depend from claim 6 and therefore inherit the rejection.

Claim 16 is rejected with the same issues.

Claims 17-19 depend from claim 16 and therefore inherit the rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 6-9 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Parrott et al. (U.S. Publication No. 2018/0050450 A1) hereinafter Parrott in view of Trundle et al. (U.S. Publication No. 2019/0347924 A1) hereinafter Trundle.

Regarding claim 6, Parrott discloses a patrol drone control system comprising:

a patrol drone mover configured to move a patrol drone to a preset patrol route without interruption [see Figure 7C below - depicts drone(s) (S1-S3, T2) continuing to fly in formation when an event is responded to by another drone (T1)] and pursue a first event with the patrol drone when confirming a first event occurrence from surveillance information [see Paragraph 0084 - discusses during a flight path of drones (formation), a patrol drone (scout drone S1) detects an event and sends a tracker drone (T1) to investigate the event]; 

    PNG
    media_image1.png
    209
    411
    media_image1.png
    Greyscale

Figure 7C of Parrott
a scout drone mover configured to move a scout drone to a location of the patrol drone [see Paragraph 0084 – discusses that a scout drone (T2) moves to reposition to operate in formation with the patrol drones (S1)];
wherein the patrol drone comprises a first patrol drone and a second patrol drone [see Figure 7A below and see Paragraph 0081 – discusses two types of drones, scouts and tracker drones, and where there are multiple types of which in a formation];

    PNG
    media_image2.png
    271
    309
    media_image2.png
    Greyscale

Figure 7A of Parrott
wherein the patrol drone mover pursues the first event with the second patrol drone when the first event occurs during a normal operation [see Paragraph 0084 - discusses during a flight path of drones (formation), a patrol drone (scout drone S1) detects an event and sends a tracker drone (T1 or second patrol drone) to investigate the event] in which the first patrol drone and the second patrol drone patrol together in a formation [see Paragraph 0083 and see Figure 7A/B below - depicts drones (S1 and T1) flying in a formation along predetermined paths before occurrence of event], and maintains a patrol operation of the first patrol drone by continuously moving the first patrol drone on the preset patrol route [see Paragraph 0084 - discusses that the drones readjust formation and keep flying on the route after tracker drone (T1 or second patrol drone) is sent to the event]; and

    PNG
    media_image2.png
    271
    309
    media_image2.png
    Greyscale

Figure 7A of Parrott

    PNG
    media_image1.png
    209
    411
    media_image1.png
    Greyscale

Figure 7C of Parrott

wherein the scout drone mover moves the scout drone to a position of the first patrol drone to operate the formation again with the first patrol drone [see Figure 7C below and see Paragraph 0084 – discusses that a scout drone (T2) moves to reposition to operate in formation (again) with the patrol drones (S1)].

    PNG
    media_image1.png
    209
    411
    media_image1.png
    Greyscale

Figure 7C of Parrott

Trundle discloses:
a surveillance information receiver configured to receive surveillance information from a patrol drone [see Paragraphs 0200-0201 - discusses that a server may instruct a first drone to gather information (surveillance) such as potential threats and events, and see Paragraph 0032 – discusses that the server detects events that are received from a monitor control unit that receives sensor information from a drone];

 	Trundle suggests that by using a server (surveillance information receiver) the need for drones at a particular property is determined [see Paragraph 0004].

	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the formation of drones flying and responding to events as taught by Parrott to include a server (surveillance information receiver) as taught by Trundle in order to determine the need for drones at a particular property [Trundle, see Paragraph 0004].

Claim 16 is analogous to claim 6, and is rejected applying Parrott in view of Trundle.

Regarding claim 7, Parrott and Trundle disclose the invention with respect claim 6. Parrott further discloses a role setting changer for performing a setting for switching roles of the scout drone and the second patrol drone [see Paragraph 0086 – discusses switching roles from a scout to a tracker drone].

Claim 17 is analogous to claim 7, and is rejected applying Parrott in view of Trundle further in view Tu.

Regarding claim 8, Parrott and Trundle disclose the invention with respect to claim 7. Parrott further discloses a role setting changer for performing a setting for switching roles [see Paragraph 0086 – discusses switching roles from a scout to a tracker drone, this can be done dynamically while a drone is going to an event]. Trundle further discloses the surveillance information receiver confirms a second event from the first patrol drone [see Paragraph 0012 - discusses receiving an indication of a second event and a location associated with the second event with a second control monitor unit (second control monitor unit sends information to the server)].

Parrott and Trundle disclose wherein if the surveillance information receiver confirms a second event from the first patrol drone [see Trundle, Paragraph 0012] before the second patrol drone whose role is changed from the scout drone [see Parrott, see Paragraph 0086 – discusses switching roles from a scout to a tracker drone, this can be done dynamically while a drone is going to an event] arrives at the location of the first patrol drone [see Parrott, Paragraph 0086 – discusses dynamically changing roles during flight – the second patrol drone is flying towards first event and has not come back to formation (location of first patrol drone)], the patrol drone mover maintains the movement of the first patrol drone [see Parrott, Paragraph 0084 – discusses the first patrol drone (S1) maintains flight] and moves the second patrol drone to the second event location [see Trundle, Paragraph 0012].
Trundle suggests that by using a server (surveillance information receiver) the need for drones at a particular property is determined [see Paragraph 0004].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the formation of drones flying and responding to events and the role switching of drones during flight as taught by Parrott to include a server in communication with a second monitor control unit for detecting a second event as taught by Trundle in order to determine the need for a second patrol drone at a second event [Trundle, see Paragraph 0004].

Regarding claim 9, Parrott and Trundle disclose the invention with respect to claim 7. Parrott further discloses a role setting changer for performing a setting for switching roles [see Paragraph 0086 – discusses switching roles from a scout to a tracker drone, this can be done dynamically while a drone is going to an event].Trundle further discloses the surveillance information receiver confirms a second event from the first patrol drone [see Paragraph 0012 - discusses receiving an indication of a second event and a location associated with the second event with a second control monitor unit (second control monitor unit sends information to the server)].

Parrott and Trundle disclose wherein if the surveillance information receiver confirms a second event from the first patrol drone [see Trundle, Paragraph 0012] before the second patrol drone whose role is changed from the scout drone [see Parrott, see Paragraph 0086 – discusses switching roles from a scout to a tracker drone, this can be done dynamically while a drone is going to an event] arrives at the location of the first patrol drone [see Parrott, Paragraph 0086 – discusses dynamically changing roles during flight – the second patrol drone is flying towards first event and has not come back to formation (location of first patrol drone)], the patrol drone mover pursues the second event [see Trundle, Paragraph 0012] with the first patrol drone [see Parrot, Paragraph 0086 – discusses that the roles of drones dynamically change – first patrol drone responds to event instead], and the second patrol drone moves the preset patrol route [see Parrot, Paragraph 0086 – discusses that the roles of drones dynamically change – first patrol drone responds to event instead and second patrol drone is deviates from formation and reconfigures itself (dynamically change role)].
Trundle suggests that by using a server (surveillance information receiver) the need for drones at a particular property is determined [see Paragraph 0004].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the formation of drones flying and responding to events and the role switching of drones during flight as taught by Parrott to include a server in communication with a second monitor control unit for detecting a second event as taught by Trundle in order to determine the need for a first patrol drone at a second event [Trundle, see Paragraph 0004].

Claim 18 is analogous to claim 8, and is rejected applying Parrott in view of Trundle.

Claim 19 is analogous to claim 9, and is rejected applying Parrott in view of Trundle.

Response to Arguments
Applicant’s arguments appear to be directed solely to the amended subject matter and are not persuasive, as noted supra in the rejections of that claimed subject matter. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shayne M Gilbertson whose telephone number is (571)272-4862. The examiner can normally be reached Monday - Friday: 10:30 AM - 7:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on 571-272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M.G./Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665